Citation Nr: 0310919	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-17 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stroke disorder 
secondary to a combat head injury.

2.  Entitlement to special monthly compensation based on loss 
of use of the left leg and both arms.

3.  Entitlement to a rating greater than 40 percent for 
neuropathy of the right ulnar nerve (major).

4.  Entitlement to a rating greater than 30 percent for 
neuropathy of the left ulnar nerve.

5.  Entitlement to a rating greater than 20 percent for 
neuropathy of the left femoral nerve.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1999, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to service connection for a stroke 
disorder secondary to a combat head injury, entitlement to 
special monthly compensation based on loss of use of the left 
leg and both arms, and entitlement to increased ratings for 
neuropathy of the right ulnar nerve (major), the left ulnar 
nerve, and the left femoral nerve.  The veteran subsequently 
perfected an appeal of that decision.

The Board remanded the case for additional development in 
February 2000.  In addition, the Board performed additional 
development in April 2002.


REMAND

The development which was requested by the Board in April 
2002 included obtaining additional service-medical records, 
obtaining additional post-service medical treatment records, 
obtaining records from the Social Security Administration, 
and affording the veteran a neurological examination.  The 
request resulted in the development of numerous additional 
items of relevant evidence.  

Although a regulation in effect at the time the Board 
requested the additional development allowed the Board to 
consider that additional evidence and render a decision 
without first referring the additional evidence to the RO for 
consideration in the first instance, that regulation was 
recently found to be invalid by the United States Court of 
Appeals for the Federal Circuit.  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, ___ 
F3d.___, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Board further notes that the veteran has not submitted a 
written waiver of his right to have the evidence reviewed by 
the RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether any of 
the benefits sought on appeal may now be 
granted.

2.  If any of the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




